This appeal is prosecuted from a conviction of cattle theft.
1. Without a bill of exceptions reserved, the action of the court refusing a continuance will not be revised on appeal. Willson's Crim. Proc., sec. 2187.
2. Error is assigned because of the supposed failure of the court to instruct the jury in regard to defendant's explanation of his possession of the alleged stolen cattle. Upon this phase of the case the court charged the jury as follows, to-wit: "If you find that defendant bought the two head of cattle he is charged with stealing, or if you have a reasonable doubt as to his having bought said cattle, you will acquit him."
The defendant accounts for his possession of the cattle through purchase from a German. The charge pertinently and correctly submits this explanation to the jury. He gave no other explanation of his possession. The charge as given is the law applicable to that phase of the case. Williams v. The State, 29 Texas Cr. App., 167; Conners v. The State,31 Tex. Crim. 453.
3. Defendant's objection to the alleged improper remarks of the county attorney were promptly sustained by the court, and the attorney admonished to keep within the record. The defendant did not request instructions to the jury directing them to disregard said remarks. Young v. The State, 19 Texas Cr. App., 536; Kennedy v. The State, 19 Texas Cr. App., 618; Willson's Crim. Proc., sec. 2321.
No injury is shown. Defendant received the lowest term of punishment. We find no error in the record requiring a reversal, and the judgment is affirmed.
Affirmed.
Judges all present and concurring. *Page 358